DETAILED ACTION
Election/Restrictions
Restriction to one of the following invention group is required under 35 U.S.C. 121:
Group I:
Claims 1-12, drawn to a switching transformer being configured to selectively connect a plurality of primary windings in series or in parallel and to selectively connect a plurality of secondary windings in series or in parallel, classified in H01F19/04;
Claims 13-16, drawn to a switching transformer comprising a plurality of pulsers and one or more global circuits, classified in H03H7/422; and 
Claims 17-21, drawn to an electronic device being configured to selectively connect a plurality of primary windings in series or in parallel and to selectively connect a plurality of secondary windings in series or in parallel, classified in H01F19/04.

Group II:
Claims 22-25, drawn to an operating method of a switching transformer comprising a plurality of primary windings and a plurality of secondary windings, classified in H01F27/28.

The Invention Groups are distinct, each from the other because of the following reasons:
Claim 1 and Claim 22 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product that does not require selectively connect a plurality of primary windings in series or in parallel, and/or to selectively connect a plurality of secondary windings in series or in parallel.

Claim 13 and Claim 22 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product that does not require a first input/output (I/O) terminal comprising a single-ended terminal, a second I/O terminal comprising a differential terminal and/or switching circuitry configured to adjust an equivalent inductance value of the plurality of primary windings and an equivalent inductance value of the plurality of secondary windings.

Claim 17 and Claim 22 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product that does not require selectively connect a plurality of primary windings in series or in parallel, and/or to selectively connect a plurality of secondary windings in series or in parallel.


Restriction for examination purposes as indicated is proper because all these invention groups listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to the recognized divergent subject matter; and 
the inventions require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention Group (i.e. select either Group I claims 1-21, or Group II claims 22-25) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention Group. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842